PER CURIAM.
City National Bank, as landlord under a commercial lease, was awarded a summary judgment against John Sawyer’s Book Company-Florida on the tenant’s action and a summary judgment on the landlord’s counterclaim for declaratory relief and damages. On review of the depositions and other evidence submitted to the trial court, we conclude that the judgment must be reversed. There are several genuine material issues of fact, including (1) whether five days was a reasonable time to respond to an option, (2) whether the agreed-upon time to exercise the option had arisen, (3) whether the landlord frustrated the tenant’s ability to perform under the terms of the agreement, and (4) whether the corpo*1010rate officer should be held personally liable for debts of the corporation. A summary judgment should only be granted where there is a complete absence of any genuine issue of material fact. Florida E. Coast Ry. Co. v. Metro. Dade County, 438 So.2d 978 (Fla. 3d DCA 1983).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.